                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ANGELA HORTON,

               Plaintiff,

v.                                                                  Case No. 19-13702

CITY OF DETROIT and
CLAUDINE PARKER-SMITH,

           Defendants.
_______________________________________/

              OPINION AND ORDER DISMISSING WITHOUT PREJUDICE
                   PLAINTIFF’S ASSAULT AND BATTERY CLAIM

     Plaintiff Angela Horton filed a complaint alleging the following counts against

Defendants City of Detroit and Detroit police officer Claudine Parker-Smith:

        (1) Count I: 42 U.S.C. § 1983 claim against Defendant Parker-Smith for
        excessive force in violation of the Fourth Amendment;

        (2) Count II: 42 U.S.C. § 1983 municipal liability claim against Defendant
        City of Detroit;

        (3) Count III: state law claim for assault and battery. 1

        Counts I and II allege federal claims over which the court has original jurisdiction.

See 28 U.S.C. § 1331. Count III is a state law claim. Since Plaintiff’s federal and state

law claims arise out of the same incident and share common operative facts, the court

is permitted to exercise supplemental jurisdiction over the state law claim. See 28

U.S.C. § 1367. However, for the reasons explained below, exercising supplemental




      1. The assault and battery claim is erroneously labeled as “Count IV” in the
complaint.
jurisdiction over Plaintiff’s state law claim would not promote judicial economy, the

convenience of the parties, fairness, or comity. Therefore, the court will dismiss the

state law claim without prejudice.

                                       I. BACKGROUND

       Plaintiff alleges that May 3, 2018, while walking home, she stopped to rest on the

porch of an abandoned house near Palmer Street in Detroit, Michigan. (ECF No. 1,

PageID.7.) While she was resting, she claims that Defendant Parker-Smith exited a

nearby house, identified herself as a police officer, and told Plaintiff to leave the

property. (Id. at PageID.8.) Plaintiff asserts that when she began to leave the property,

Defendant Parker-Smith attempted to run her over with her vehicle multiple times and

fired a gunshot in her direction in attempts to frighten Plaintiff. (Id.) Plaintiff attempted to

flee but alleges that Defendant Parker-Smith followed her and ultimately shot her in the

left leg, resulting in a fracture to Plaintiff’s tibia and fibula. (Id. at PageID.9.)

       Plaintiff brings this action against Defendant Parker-Smith in her individual and

official capacity. Defendant City of Detroit removed this action from state court and

indicates in its answer its intent to raise, among other defenses, the doctrines of

absolute, qualified, and governmental immunity. (ECF No. 2, PageID.25–26.)

                                        II. DISCUSSION

       A federal court may exercise supplemental jurisdiction over each claim in an

action that shares a common nucleus of operative facts with a claim that invokes the

court’s original jurisdiction. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715

(1966). However, the federal court need not exercise its authority to invoke


                                                 2
supplemental jurisdiction in every case in which it is possible to do so. Id. at 726.

Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.” Id.

Justification for this doctrine “lies in considerations of judicial economy, convenience,

and fairness to litigants.” Id. Therefore, “[i]n deciding whether to exercise supplemental

jurisdiction . . . a judge must take into account concerns of comity, judicial economy,

convenience, fairness, and the like.” Senra v. Smithfield, 715 F.3d 34, 41 (1st Cir.

2013). If these considerations are not present, “a federal court should hesitate to

exercise jurisdiction over state claims.” Gibbs, 383 U.S. at 726. Additionally,

supplemental jurisdiction may be denied “if the federal claims are dismissed before

trial,” if “it appears that the state issues subsequently predominate,” or “if the likelihood

of jury confusion” would be strong without separation of the claims. Id. at 726–27.

       28 U.S.C. § 1367 authorizes the federal court to exercise supplemental

jurisdiction. A court has the discretion to decline to exercise supplemental jurisdiction

under 28 U.S.C. § 1367(c) if:

   (1) the claim raises a novel or complex issue of state law,

   (2) the claim substantially predominates over the claim or claims over which the
       district court has original jurisdiction,

   (3) the district court has dismissed all claims over which it has original jurisdiction, or

   (4) in exceptional circumstances, there are other compelling reasons for declining
       jurisdiction.

Subsections two and four are relevant to the present action.

                        A. Dismissal Under 28 U.S.C. § 1367(c)(2)

       A district court may decline to exercise supplemental jurisdiction pursuant to


                                                3
§ 1367(c)(2) if “the [state] claim substantially predominates over the claim or claims over

which the district court has original jurisdiction.” 28 U.S.C. § 1367(c)(2). Where “the

state issues substantially predominate, whether in terms of proof, of the scope of the

issues raised, or of the comprehensiveness of the remedy sought, the state claims may

be dismissed without prejudice and left for resolution to state tribunals.” Gibbs, 383 U.S.

at 726–27. The state claim presented here raises problems, including the need to

introduce evidence inapplicable to the evidence relevant to the federal claims, the

presence of disparate legal theories on both claims and defenses, and the need to

create expanded and contradictory jury instructions. For these reasons, the state claim

presented in this action would predominate over the § 1983 federal claims over which

the court has original jurisdiction. Therefore, under 28 U.S.C. § 1367(c)(2), the court will

not exercise supplemental jurisdiction and will dismiss without prejudice the state claim

for assault and battery.

                       B. Dismissal Under 28 U.S.C. § 1367(c)(4)

       A district court may decline to exercise supplemental jurisdiction under 28 U.S.C.

§ 1367(c)(4) if, “in exceptional circumstances, there are other compelling reasons for

declining jurisdiction.” “Congress’s use of the word ‘other’ to modify ‘compelling reasons’

indicates that what ought to qualify as ‘compelling reasons’ for declining jurisdiction

under subsection (c)(4) should be of the same nature as the reasons that gave rise to

the categories listed in subsections (c)(1)–(3).” Exec. Software N. Am., Inc. v. U.S. Dist.

Court, 24 F.3d 1545, 1557 (9th Cir. 1994), overruled on other grounds by Cal. Dep’t of

Water Res v. Powerex Corp., 533 F.3d 1087 (9th. Cir. 2008).



                                             4
        1. “Compelling Reasons” for Dismissing Plaintiff’s State Law Claim

       For the purposes of § 1367(c)(4), compelling reasons “should be those that lead

a court to conclude that declining jurisdiction best accommodates the values of

economy, convenience, fairness, and comity.” Id. at 1557. The circumstances of the

particular case, the nature of the state law claim, the character of the governing state

law, and the relationship between the state and federal claims (including the possibility

of jury confusion) inform a decision to exercise or decline supplemental jurisdiction.

Gibbs, 383 U.S. at 726–27.

       Factors such as judicial economy, convenience, fairness to parties, and whether

all the claims would be expected to be tried together, govern the court’s decision of

whether to exercise supplemental jurisdiction. Palmer v. Hosp. Auth. of Randolph Cty.,

22 F.3d 1559, 1569 (11th Cir. 1994). Even where, as in the present case, the federal

and state claims arise out of the same factual background, the simultaneous litigation of

such claims may prolong pre-trial practice; complicate the trial; lengthen and make more

complex the jury instructions; potentially confuse the jury; result in inconsistent verdicts,

and cause post-trial problems with respect to judgment interest and the availability of

prevailing-party attorney fees. Consequently, the potential judicial economy and

convenience to the parties of the court exercising supplemental jurisdiction over a state

claim may be substantially offset by problems simultaneously created.

                                        a. Immunity

       The standards of immunity differ for state and federal law. If applied jointly,

issues such as jury confusion may arise. Under federal law, the doctrine of qualified

immunity protects government officials from liability for civil damages so long as “their
                                              5
conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Additionally, federal qualified immunity is “an immunity from suit rather than a mere

defense to liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). However, under

Michigan law, a government employee must raise governmental immunity as an

affirmative defense and establish three factors: “(1) the employee’s challenged acts

were undertaken during the course of the employment and that the employee was

acting, or reasonably believed he was acting, within the scope of his authority, (2) the

acts were undertaken in good faith, and (3) the acts were discretionary, rather than

ministerial, in nature.” Odom v. Wayne Cty., 760 N.W.2d 217, 218 (Mich. 2008).

       State and federal standards of immunity differ in several ways. They differ in

terms of their requirements and how they are classified, state immunity being an

affirmative defense and federal immunity being an immunity from suit rather than a

mere defense to liability. Applying these differing standards of immunity could lead to

jury confusion, inconvenience to parties, and other trial complications. A jury, while

considering a single event, would be required to switch between two different standards,

resulting in multiple analyses in deciding whether a defendant is entitled to federal or

state immunity. This could create a risk that the jury will apply the wrong legal standard

to the claim.

                                b. Recoverable Damages

       The damages available to Plaintiff for the federal claims and the state claim are

different. A plaintiff may recover punitive damages from an individual (in his individual

capacity) under 42 U.S.C. § 1983. City of Newport v. Fact Concerts, Inc., 453 U.S. 247,
                                             6
267, 271 (1981). A plaintiff may recover exemplary damages, but not punitive damages,

for a tort claim under Michigan state law. Kewin v. Mass Mut. Life Ins. Co., 295 N.W.2d

50, 55 (Mich. 1980).

       “Punitive” and “exemplary” damages differ:

       Exemplary damages are compensation for injury to feeling and are
       awardable where the defendant commits a voluntary act which inspires
       feelings of humiliation, outrage, and indignity…. [A] plaintiff must establish
       that the act giving rise to the damages was voluntary, that the voluntary
       act inspired feelings of humiliation, outrage and indignity, and that the
       conduct was malicious or so willful and wanton as to demonstrate a
       reckless disregard of plaintiffs’ rights.

       Punitive damages, unlike exemplary damages, are not intended to
       compensate the injured party but, rather, to punish the wrongdoer and to
       deter him or her, and others, from similar extreme conduct.

7 Mich. Civ. Jur. Damages § 161 (2013) (footnotes omitted); see also City of Newport,

453 U.S. at 266–67; Ass’n Research & Dev. Corp v. CNA Financial Corp., 333 N.W.2d

206, 211 (Mich. Ct. App. 1983).

       Given the distinction between available damages for the different claims, allowing

both state and federal claims to be brought in a single action, as is the present case,

may result in jury confusion and an unfair verdict because punitive damages would be

allowed for some claims but not others. Consequently, a jury would be instructed that

they may “punish” for an egregious § 1983 violation, but they may not “punish” for

obvious violations of state law. This difference could lead a jury to award more for a

proven § 1983 claim merely to “compensate” for the jury’s inability to award punitive

damages for the state law claims. On the other hand, a jury may reduce an award if it

incorrectly concluded that, since Michigan law does not permit punitive damages, a

plaintiff does not deserve punitive damages on his or her federal claims, either. Such
                                             7
differences in the available damages may cause an unfair outcome and may result in an

inconsistent judgment.

       Compelling reasons exist for the court to not exercise supplemental jurisdiction

over Plaintiff’s state claim given the disparity between the state and federal claims,

namely the differences in state and federal law regarding immunity and recoverable

damages. Exercising supplemental jurisdiction over these claims would result in

confusion, inconvenience, and potentially unfair results.

    2. “Exceptional Circumstances” For Dismissing Plaintiff’s State Law Claim

       The phrase “exceptional circumstances” in 28 U.S.C. § 1367(c)(4) limits the

broad discretion to deny supplemental jurisdiction, which district courts once had under

Gibbs. See, e.g., Itar-Russian News Agency v. Russian Kurier, Inc., 140 F.3d 422, 448

(2d Cir. 1998); Exec. Software, 24 F.3d at 1558. However, the statute does not limit

dismissal to cases that are “ridiculous” or “impractical.” Exec. Software, 24 F.3d at 1558,

1560 (citing Hays Cnty. Guardian v. Supple, 969 F.2d 111 (5th Cir. 1992) (holding that

exceptional circumstances were present when parallel state proceedings were

underway, and therefore the adjudication of state claim would be a “waste of judicial

resources”)).

       Exceptional circumstances are present in this case because of the likelihood of

jury confusion, judicial inefficiency, substantial inconvenience to the parties, and

potential unfairness in an outcome that could result if Plaintiff’s state law claim was tried

together with her federal claims. Though there will be some duplication of effort required

by Plaintiff and Defendants if Plaintiff decides to pursue the state claim in state court,

any advantages to be gained by trying all the claims together here are outweighed by
                                              8
the potential for confusion about the issues, legal theories, defenses, and possible

relief.

                                                              III. CONCLUSION

            The inclusion of Plaintiff’s state claim for assault and battery with Plaintiff’s

federal claims brought pursuant to 42 U.S.C. § 1983 could lead to jury confusion,

judicial inefficiency, inconvenience to the parties, and an unfair outcome. Additionally,

the state claim would likely predominate over Plaintiff’s federal claims. Pursuant to 28

U.S.C. §§ 1367(c)(2) and (4), the court declines to exercise supplemental jurisdiction

over Plaintiff’s state law claim. Accordingly,

            IT IS ORDERED that Plaintiff’s state law claim for assault and battery (Count III)

is DISMISSED WITHOUT PREJUDICE.

                                                                                    s/Robert H. Cleland       /
                                                                                    ROBERT H. CLELAND
                                                                                    UNITED STATES DISTRICT JUDGE
Dated:         January 2, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 2, 2020, by electronic and/or ordinary mail.

                                                                                      s/Lisa Wagner                 /
                                                                                      Case Manager and Deputy Clerk
                                                                                      (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-13702.HORTON.DismissStateLawClaimsWithoutPrejudice.HEK.docx




                                                                             9
